                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                           WACO DIVISION


SCORPCAST, LLC dba HAULSTARS,

                Plaintiff,
                                       Case No.: 6:20-CV-00877-ADA
     v.

MG FREESITES, LTD,                      JURY TRIAL DEMANDED


                Defendant.




           DEFENDANT MG FREESITES LTD’S STATUS REPORT
            REGARDING MOTIONS READY FOR RESOLUTION
       Pursuant to the Court’s March 23, 2021 Standing Order Regarding Motion for Inter-District

Transfer (“Standing Order”), Defendant MG Freesites Ltd (“Freesites”) provides the following

status report regarding its pending motion to transfer, which is not fully briefed:

       1. On January 22, 2021, Freesites moved to transfer the above-captioned case to the

District of Delaware. Dkt. No. 21.

       2. Venue discovery is on-going and closes on May 21, 2021. Dkt. No. 23.

       3. Plaintiff Scorpcast, LLC dba Haulstars (“Scorpcast”) has not yet filed a response to the

motion to transfer venue. Scorpcast propounded interrogatories relating to venue on March 19,

2021, which Defendants responded to and supplemented. Scorpcast also served a Notice of Rule

30(b)(6) Venue Deposition on May 4, 2021.

       4. Freesites’ Motion to Transfer is not fully briefed or ready for resolution.

       5. The Court scheduled a Markman hearing in this case for June 18, 2021 (Dkt. No. 23.)

and July 23, 2021 (id.).

Dated: May 7, 2021                                   Respectfully submitted,

                                                     /s/ Ralph A. Dengler
                                                     Frank M. Gasparo
                                                     (Admitted Pro Hac Vice)
                                                     Ralph A. Dengler
                                                     (Admitted Pro Hac Vice)
                                                     VENABLE LLP
                                                     1270 Avenue of the Americas, 24th Floor
                                                     New York, NY 10020
                                                     Phone: 212-307-5500
                                                     Facsimile: 212-307-5598
                                                     fmgasparo@venable.com
                                                     radengler@venable.com

                                                     Jonathan M. Sharret
                                                     (Admitted Pro Hac Vice)
                                                     VENABLE LLP
                                                     1290 Avenue of the Americas, 20th Floor
                                                     New York, NY10104

                                                 2
    Phone: 212.218.2100
    Facsimile: 212.218.2200
    jmsharret@venable.com

    JaeWon Lee
    (Admitted Pro Hac Vice)
    VENABLE LLP
    2049 Century Park East, Suite 2300
    Los Angeles, California 90067
    Phone: 310.229.9900
    Facsimile: 310.229.9901
    jlee@venable.com

    Melissa R. Smith
    Texas State Bar No. 24001351
    GILLAM & SMITH, LLP
    303 South Washington Avenue
    Marshall, Texas 75670
    Phone: (903) 934-8450
    Fax: (903) 934-9257
    melissa@gillamsmithlaw.com

    Counsel for Defendant MG Freesites, Ltd




3
                                 CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on May 7, 2021, the foregoing document and

accompanying exhibits and document production were electronically served upon all counsel of

record.

                                       Michael Simons
                                Texas State Bar No. 24008042
                                      Jonathan L. Hardt
                                Texas State Bar No. 24039906
                             WILLIAMS SIMONS & LANDIS PLLC
                                 327 Congress Ave., Suite 490
                                      Austin, TX 78701
                                   fwilliams@wsltrial.com
                                   msimons@wsltrial.com
                                     jhardt@wsltrial.com

                                        Todd E. Landis
                                    State Bar No. 24030226
                             WILLIAMS SIMONS & LANDIS PLLC
                              2633 McKinney Ave., Suite 130 #366
                                       Dallas, TX 75204
                                     tlandis@wsltrial.com

                                      John Wittenzellner
                               Pennsylvania State Bar No. 308996
                             WILLIAMS SIMONS & LANDIS PLLC
                                1735 Market Street, Suite A #453
                                    Philadelphia, PA 19103
                                     johnw@wsltrial.com



May 7, 2021                                      /s/ Melissa R. Smith
                                                 Melissa R. Smith




                                                 4
